Examiner’s Amendment and Reasons for Allowance
This application is in condition for allowance except for the presence of claims 6 and 9-17 directed to inventions non-elected without traverse in the reply 11/15/2021. Accordingly, claims 6 and 9-17 has been cancelled.
Examiner’s Amendment
Changes to the Claims:
Claims 6 and 9-17: (canceled)
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest art of record is Kaeppner and Klein (DE102015111235).
While Kaeppner teaches the heat exchanger as claimed above, Kaeppner does not teach
wherein the body is elastically deformed as the pressure change of the medium space moves
the heat accumulator, or wherein the heat transfer member is provided with the claimed first
and second members in the manner claimed.
Klein teaches an annular heat transfer space (26) between an inner pipe (28) and an
outer PCM area (36), with the heat transfer space controlling heat transfer between the two,
however, fails to teach wherein the spacing interval is configured to be changed.
Thus, Kaeppner and Klein alone, or in combination with any other known prior art does
not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763